 1
                                                                       FILED IN THE

 2                                                                 U.S. DISTRICT COURT
                                                             EASTERN DISTRICT OF WASHINGTON



 3                                                            Dec 06, 2019
                                                                  SEAN F. MCAVOY, CLERK


 4

 5                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7   GRANDPA BUD, LLC, a
     Washington limited liability                 NO: 2:19-CV-51-RMP
 8   company,
                                                  ORDER GRANTING NORTHWEST
 9                            Plaintiff,          FARM CREDIT SERVICES’
            v.                                    MOTION FOR A PROTECTIVE
10                                                ORDER
     CHELAN COUNTY WASHINGTON,
11   a municipal corporation, KEITH
     GOEHNER, individually and as a
12   Chelan County Commissioner, and
     LISA GOEHNER, in their marital
13   community,

14                            Defendant.

15

16         BEFORE THE COURT is Northwest Farm Credit Services’ Motion for

17   Protective Order, ECF No. 44. The Court has considered the motion, the record, and

18   is fully informed.

19         On November 27, 2019, the Court ordered Northwest Farm Credit Services to

20   respond to portions of Defendants’ subpoena duces tecum, pursuant to 12 C.F.R. §

21
     ORDER GRANTING NORTHWEST FARM CREDIT SERVICE’S MOTION
     FOR A PROTECTIVE ORDER ~ 1
 1   618.8330. ECF No. 43. Defendants’ subpoena had a deadline of December 2, 2019.

 2   Northwest Farm Credit Services explains that it could not possibly have complied

 3   with Defendants’ deadline and provides a supporting declaration, explaining the

 4   burden that the subpoena has placed on it. See ECF No. 45. Northwest Farm Credit

 5   Services requests a protective order, establishing later deadlines to comply with the

 6   subpoena, and requiring Defendants to pay certain costs associated with the

 7   restoration and production of responsive emails. ECF No. 44.

 8         Defendants respond that Northwest Farm Credit Services failed to file an

 9   objection to the subpoena pursuant to Rule 45(d)(2)(B). Defendants argue that,

10   under Rule 45, “such an objection, and order compelling compliance with a

11   subpoena, is a condition precedent to an order shifting costs.” ECF No. 47 at 2.

12   Therefore, Northwest Farm Credit Services cannot request fee-shifting. Id.

13   Alternatively, Defendants argue that a motion for fees under Rule 45 is premature

14   because Northwest Farm Credit Services has not accrued costs yet. Id. Defendants

15   presently are communicating with Northwest Farm Credit Services about the

16   subpoena duces tecum, in an apparent effort to limit the burden of responding to the

17   subpoena. See ECF No. 48-9.

18         The Court finds good cause to grant the Motion for Protective Order pursuant

19   to Federal Rules of Civil Procedure 26(c), and extend the time in which Northwest

20   Farm Credit Services may respond to the subpoena, as well as providing other

21
     ORDER GRANTING NORTHWEST FARM CREDIT SERVICE’S MOTION
     FOR A PROTECTIVE ORDER ~ 2
 1   accommodations for both parties. See In re Coordinated Pretrial Proceedings in

 2   Petroleum Products Antitrust Litig., 669 F.2d 620, 623–24 (9th Cir. 1982) (district

 3   court did not abuse discretion when it granted motion for protective order pursuant

 4   to Rule 26(c) regarding subpoena duces tecum served on nonparty).

 5         Alternatively, the Court grants Northwest Farm Credit Services’ Motion

 6   pursuant to Rule 45(d). While Defendants are correct that Rule 45(d)(2)(B)(ii)

 7   requires Northwest Farm Credit Services to serve a written objection before

 8   pursuing cost-shifting, the Court construes Northwest Farm Credit Services’ Motion

 9   for Protective Order as an objection to the subpoena duces tecum.

10         Accordingly, IT IS HEREBY ORDERED:

11      1. Northwest Farm Credit Services’ Motion for Protective Order, ECF No. 44, is

12         GRANTED.

13      2. Northwest Farm Credit Services shall produce non-email responsive

14         documents by December 9, 2019.

15      3. Defendants must pay the vendor costs involved in restoration and searching of

16         archived emails responsive to the subpoena duces tecum;

17      4. In addition, Defendants will be required to pay Northwest Farm Credit

18         Services’ reasonable legal fees that are narrowly tailored to responding to

19         Defendants’ subpoena duces tecum;

20

21
     ORDER GRANTING NORTHWEST FARM CREDIT SERVICE’S MOTION
     FOR A PROTECTIVE ORDER ~ 3
 1      5. Subject to payment of vendor costs and legal fees, Northwest Farm Credit

 2         Services shall produce responsive email documents by January 17, 2020.

 3      6. If Defendant finds it necessary to reschedule Plaintiff’s Rule 30(b)(6)

 4         deposition after the discovery deadline, Defendant may file a motion prior to

 5         the discovery deadline requesting permission to proceed with the deposition or

 6         other discovery after the discovery deadline noted in the current Scheduling

 7         Order. If this Order inhibits the parties’ ability to comply with any other

 8         deadlines in this matter, the parties should request an extension of such

 9         deadlines.

10         IT IS SO ORDERED. The District Court Clerk is hereby directed to enter

11   this Order and to provide copies to counsel and to Northwest Farm Credit Services.

12         DATED this December 6, 2019.

13                                              s/ Rosanna Malouf Peterson
                                             ROSANNA MALOUF PETERSON
14                                              United States District Judge

15

16

17

18

19

20

21
     ORDER GRANTING NORTHWEST FARM CREDIT SERVICE’S MOTION
     FOR A PROTECTIVE ORDER ~ 4
